Title: To Thomas Jefferson from Theodorick Bland, 9 February 1781
From: Bland, Theodorick
To: Jefferson, Thomas



Sir
Philadelphia Feby. 9th 1781

The Delegates some time ago transmitted to Your Excellency officially an account of their application to the Minister of France to interpose his interest with Monsr. de Ternay to induce him to detach a frigate of the Fr: Squadron at Rhode Island, to convey the Arms belonging to our state which came in the Comite, thither in safety. Since which my Personal application, singly, has been unremitted to prevail by the same Channel, to have a line of Battle ship and one or two frigates sent into our Bay, but I have redoubled these applications and enforced them with the strongest Arguments I could address ever since the Sailing of Arnold from New york, having been always apprehensive that his design was on our Country. I am now happy to inform your Excellency, that in Consequence of our Joint application the Arms are on boad a frigate intended to be sent as above mentiond; and of enclosing you a Copy of a letter from the Count De Rochambeau which was this day received by Congress, through General Washington; besides which the Minister of France has communicated to me, and Charged me  with Secrecy to every Soul, but your Excellency, with whom he wishes it to remain inviolate untill executed, that Mr. Des Touches the Present Commander in Cheif of the French Fleet, has determined to put to Sea (in consequence of the disaster that has happend to the British Fleet, which gives him a Superiority) and either Give Battle to, or Block up the British fleet in Gardner’s Bay in either of which cases he is determined to send one or two Ships of the line and two frigates into our Bay. An Express being about to set off tomorrow I thought it necessary to give your Excellency this Intelligence that every preparation might be made by land, as well as that Pilots might be orderd with the Utmost secrecy and dispatch to attend at the Capes for their arrival, should fortune favor us in this Critical and interesting affair as we expect. Your Excellency will be not less aware of the importance of being prepared on land to cooperate with these vessels should they arrive, than of sending on board proper pilots and Conductors, with every necessary intelligence of the Situation, state and strength of the Enemy by land and Sea as also the most convenient stations and Harbors for the Ships of our ally in Case of necessity. I cannot conclude my letter without taking notice how much we are indebted to his Excellency the Chevalr. de La Lucerne for the frankness with which he has Concurred and the cordiality with which he is enclined to promote every measure that we have Jointly, and I have individually had the honor to proprose to him for the good of the common Cause, and for the particular benefit and relief of our State. I have the honor to be with the greatest Sincerity Dr. Sr. Yrs. most affectionately,

Theok: Bland

